DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-24 and 32-37 are pending.
Claims 21-24 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34
Claims 32-34 recite the limitation "the thermoplastic compound" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination claims 32-34 will be read as being dependent on claim 9 which recites a thermoplastic compound.
Claims 33 and 34 require the thermoplastic compound contain 2-5% lubricating agent or antiblocking agent and 0.2-1.0% foaming or raising agent.  It is unclear as to whether this is in addition to the lubricating agent or antiblocking agent and the foaming or raising agent already recited as being part of the barrier layer in claim 9, from which claims 33 and 34 are being interpreted as depending.  For purposes of examination, claims 33 and 34 will be interpreted according to previously pending claim 9 wherein the lubricating agent or antiblocking agent and the foaming or raising agent are part of the barrier layer and not the thermoplastic compound.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 12-20, 32-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. cited in previous Office action (herein Fielder, see machine translation) and DE 19653347 Kuenzel cited in previous Office action (herein Kuenzel, see machine translation).
Regarding claim 1, Deloux teaches a weldable multilayer sealing membrane corresponding to the edifice sealing web recited in the instant claims (paragraph 0009) comprising a weldable colored polymer layer corresponding to the sealing web recited in the instant claims, a non-metallic barrier layer corresponding to the second layer of the barrier layer recited in the instant claims, an adhesion promoter layer corresponding to the first layer of the barrier layer recited in the instant claims, and a bitumen layer corresponding to the self-adhesive layer recited in the instant claims arranged such that 
Deloux is silent as to the adhesion promoter layer containing a copolyamide or the type of polyamide in the non-metallic barrier layer.
Regarding the adhesion promoter layer containing a copolyamide, Fielder teaches a hot melt adhesive containing a copolyamide (paragraph 0001).  Fielder teaches that the hot melt adhesive is a mixture comprising a) 10-95% by weight of a copolyamide based on a combination of equimolar amounts of piperazine and a C6-C20 optionally amino-substituted dicarboxylic acid b) 5-90% by weight of a copolyamide which has polyether sequences and c) optionally contains 5-50% by weight of further copolyamides and optionally 0.5-15% by weight of additives (paragraph 0012).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoter layer of Deloux to be the hot melt adhesive of Fielder because it can be extruded without a carrier, without the use of antiblocking agents, is flexible, exhibits good adhesion to PVC and plasticizer resistance (paragraph 0010).
Regarding the non-metallic barrier layer containing a homopolyamide, Kuenzel teaches a polyamide film for a weather protection sheet (paragraph 0008).  Kuenzel teaches that polyamides such as PA6 and PA 6.6 can be used (paragraph 0012).  Page 8, lines 16-18) of the instant specification discloses that these two species can be considered to be homopolyamides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamide non-metallic barrier layer of Deloux to be PA6 or PA6.6 
Regarding claims 2 and 3, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, Deloux teaches that the colored polymer layer can be made from PVC (paragraph 0049).  Deloux also teaches that the PVC can contain plasticizers (paragraph 0053) that are polymeric plasticizers (paragraph 0054).
Regarding claims 4 and 5, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, the non-metallic barrier layer of Deloux as modified according to Kuenzel is made of PA6 or PA6.6 which are both aliphatic polyamides.
Regarding claims 6 and 7, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that there can be a carrier layer present made form polyolefins (paragraph 0101) that can be arranged at any point (paragraph 0102).  Such a layer adjacent either non-metallic barrier layer or the adhesion promoter layer would meet the limitations of claims 6 and 7.
Regarding claim 8, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, the adhesion promoter layer of Deloux as modified according to Fielder comprises a mixture comprising a) 10-95% by weight of a copolyamide based on a combination of equimolar amounts of piperazine and a C6-C20 optionally amino-substituted dicarboxylic acid b) 5-90% by weight of a copolyamide which has polyether sequences and c) optionally contains 5-50% by weight of further copolyamides and optionally 0.5-15% by weight of additives.
Regarding claim 10, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, Deloux teaches that the adhesion promoter layer is a hot melt adhesive that is arranged between the colored polymer layer and the non-metallic barrier layer (paragraph 0011).  Deloux teaches that the adhesive can be applied during extrusion (paragraph 0084).  Examiner notes that page 17, lines 14-18 of the instant specification disclose that the fusing of the barrier layer takes place when it is heated sufficiently to prevent shifting during subsequent processing.  One of ordinary skill in the art would reasonably consider the non-metallic barrier layer joined to the colored polymer layer via a hot melt adhesion promoter layer to meet the limitations of being a fused barrier layer.
Regarding claims 12 and 36, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the adhesion promoter layer has a thickness of 10-200 µm (paragraph 0081) and the non-metallic barrier layer has a thickness of 10-400 µm (paragraph 0066).  The sum of these thicknesses gives a total thickness that overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 13 and 37, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the bitumen layer has a thickness of from 1-5 mm (paragraph 0073) which overlaps the range recited in claim 13 and is close to the range recited in claim 37.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I).
Regarding claim 14, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the colored polymer layer can be made from PVC (paragraph 0049), thermoplastic elastomers (paragraph 0049), ethylene propylene diene monomer compounds (paragraph 0050), ethylene-vinyl acetate (paragraph 0050), polyethylene copolymers (paragraph 0050), and polypropylenes (paragraph 0051).
Regarding claim 15, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, Deloux teaches a self-adhesive bitumen layer (paragraph 0073).  Deloux also teaches that the bitumen layer can contain styrene butadiene styrene (paragraph 0072).
Regarding claims 16, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Fig 10 of Deloux shows an embodiment wherein the non-metallic barrier 3 and adhesion promoter layer 2 completely covers the surface of the colored polymer layer 1 (paragraph 0135).
Regarding claim 17, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Fig 9 of Deloux shows an embodiment wherein an edge of the colored polymer layer 1 is not covered by the other layers (paragraph 0135).
Regarding claim 18, Deloux, Fielder, and Kuenzel teach all the limitations of claim 17 as discussed above.
Deloux teaches that the colored polymer layer and the non-metallic barrier layer preferably protrude at least partially, preferably completely over the layers arranged underneath (paragraph 0110).  One of ordinary skill in the art would recognize that this yields an embodiment wherein the non-metallic 
Regarding claim 19, Deloux, Fielder, and Kuenzel teach all the limitations of claim 17 as discussed above.
Fig 10 of Deloux shows an embodiment wherein the non-metallic barrier 3 and adhesion promoter layer 2 completely covers the surface of the colored polymer layer 1 (paragraph 0135).
Regarding claim 20, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the sealing membrane can be reinforced with reinforcing materials (paragraph 0099).  One of ordinary skill in the art would recognize that this means that the reinforcing material is optional, and therefore can be omitted.
Claims 9, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. cited in previous Office action (herein Fielder, see machine translation) and DE 19653347 Kuenzel cited in previous Office action (herein Kuenzel, see machine translation) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2011/0177330 to Tanaka et al. cited in previous Office action (herein Tanaka).
Regarding claims 9, 32, and 34, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the adhesion promoter layer can comprise flame retardants (paragraph 0079).
Deloux and Fielder are silent as to the adhesion promoter layer containing a foaming agent.
Tanaka teaches a laminated film comprising a flame-retardant adhesive composition that includes a foaming agent in an unfoamed stated (abstract).  Tanaka teaches that the foaming agent is present in the adhesive composition at 0.1 to 10% (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoter layer of Deloux as modified according to Fielder to include the foaming agent of Tanaka in the amounts taught by Tanaka because it increases the flame retardancy of the adhesive (paragraph 0046).
The barrier layer of Deloux as modified according to Fielder and Tanaka have a barrier layer that contains 0.1 to 10% of a foaming agent and the balance thermoplastic polymer, the additives of Fielder being optional.  These ranges overlap the ranges recited in claims 9, 32, and 34.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. cited in previous Office action (herein Fielder, see machine translation) and DE 19653347 Kuenzel cited in previous Office action (herein Kuenzel, see machine translation) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2014/0302281 to Yacavone cited in previous Office action (herein Yacavone).
Regarding claim 11, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the layers can be connected via laminating (paragraph 0124).
Deloux is silent as to the surface roughness of the colored polymer layer.
Yacavone teaches an embossed polymer sheet (abstract).  Yacavone teaches that the sheet can be used in laminates including other polymer sheets (paragraph 0025).  Yacavone teaches that the sheet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer films of Deloux to have the surface roughness taught by Yacavone because it has good de-airing properties (paragraph 0025).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. cited in previous Office action (herein Fielder, see machine translation) and DE 19653347 Kuenzel cited in previous Office action (herein Kuenzel, see machine translation) and U.S. Pre-grant Publication 2011/0177330 to Tanaka et al. cited in previous Office action (herein Tanaka) as applied to claim 9 above and in further view of U.S. Pre-grant Publication 2005/0228165 to Nataniel et al. (herein Nataniel).
Regarding claim 33, Deloux, Fielder, Kuenzel, and Tanaka teach all the limitations of claim 9 as discussed above.
As discussed above, the barrier layer of Deloux as modified according to Fielder and Tanaka contains 0.5 to 15% additives (Fielder, paragraph 0012) and 0.1 to 10% foaming agent (Tanaka, paragraph 0059) and the balance thermoplastic polymer.  Fielder teaches that the additives can be used to adjust the properties as desired (paragraph 0022).
Fielder is silent as to the additives including a lubricant.
Nataniel teaches a polyamide hotmelt adhesive (abstract).  Nataniel teaches that the adhesive can include conventional additives that include lubricants (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lubricant as the additive of Fielder because it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. cited in previous Office action (herein Fielder, see machine translation) and DE 19653347 Kuenzel cited in previous Office action (herein Kuenzel, see machine translation) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2011/0177330 to Tanaka et al. cited in previous Office action (herein Tanaka) and U.S. Pre-grant Publication 2005/0228165 to Nataniel et al. (herein Nataniel).
Regarding claim 35, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the adhesion promoter layer can comprise flame retardants (paragraph 0079).  Fielder teaches that the additives can be used to adjust the properties as desired (paragraph 0022).
Deloux and Fielder are silent as to the adhesion promoter layer containing a foaming agent or a lubricant.
Regarding the foaming agent, Tanaka teaches a laminated film comprising a flame-retardant adhesive composition that includes a foaming agent in an unfoamed stated (abstract).  Tanaka teaches that the foaming agent is present in the adhesive composition at 0.1 to 10% (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoter layer of Deloux as modified according to Fielder to include the foaming agent of Tanaka in the amounts taught by Tanaka because it increases the flame retardancy of the adhesive (paragraph 0046).
Regarding the lubricant, Nataniel teaches a polyamide hotmelt adhesive (abstract).  Nataniel teaches that the adhesive can include conventional additives that include lubricants (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lubricant as the additive of Fielder because it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
As discussed above, the barrier layer of Deloux as modified according to Fielder, Tanaka, and Nataniel contains 0.5 to 15% additives (Fielder, paragraph 0012) which can be a lubricant and 0.1 to 10% foaming agent (Tanaka, paragraph 0059) and the balance thermoplastic polymer.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Response to Amendment
In view of Applicant’s amendments filed 12 April 2021, previous objections to claims 8 and 15 are hereby withdrawn.
In view of Applicant’s amendments filed 12 April 2021, previous rejections of claims 1-20 under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed two layer barrier layer results in superior barrier effect (Remarks, page 9).  Applicant has provided no showing of evidence demonstrating unexpectedly good results.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Applicant argues that Kuenzel does not suggest a barrier layer comprising two layers having the claimed compositions (Remarks, page 10).  Kuenzel was not relied upon to teach a two layer barrier layer.  The combination of Deloux, Fielder, and Kuenzel was relied upon to teach and/or render obvious the claimed barrier layer.  One cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Kuenzel teaches that additional protective sheets are needed, therefore the teachings of Kuenzel cannot be relied upon (Remarks, page 10).  The paragraph of Kuenzel cited by Applicant, paragraph 0002, mentions additional protective sheets in reference to their need in addition to a roof, i.e. an underlayment sheet is required for a roof.  Kuenzel does not teach that an additional underlayment is required in addition to the underlayment of Kuenzel.
Applicant argues that the claimed roughnesses of claim 11 prevents loosening between the barrier layer and the sealing web (Remarks, page 10).  Applicant has provided no showing of evidence to demonstrate any unexpected adhesion behavior.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Applicant argues that Yacovone is not analogous art to Deloux or the instant invention (Remarks, pages 10-11).  The teachings of Yacovone are relevant in that it pertains to the art of laminating polymer films which would be of interest to one of ordinary skill in the art working in the field of construction sealing membranes such as that of Deloux or the instant invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783